902 F.2d 28Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Aaron HOLSEY, Plaintiff-Appellant,v.Warren TILLY, individually and as a Disciplinary HearingOfficer with the Division of Corrections,Defendant-Appellee.
No. 89-6890.
United States Court of Appeals, Fourth Circuit.
Submitted April 2, 1990.Decided April 16, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frank A. Kaufman, Senior District Judge.  (C/A No. 82-1252-K)
Aaron Holsey, appellant pro se.
John Joseph Curran, Jr., Attorney General;  Richard M. Kastendieck;  Ronald Mark Levitan, Assistant Attorneys General, Baltimore, Md., for appellee.
D.Md.
AFFIRMED.
Before ERVIN, Chief Judge, and PHILLIPS and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Aaron Holsey appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that his appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*   Holsey v. Tilly, CA-82-1252-K (D.Md. Oct. 20, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Holsey alleges that he submitted certain material pertinent to his claim of irregularities in a January 1980 disciplinary proceeding but that the record does not include the material.  The proper vehicle for raising this issue is a Fed.R.Civ.P. 60(b) motion filed in the district court.  As an appellate court, we may only review the record that was before the district court.  The record did not include the material in question.  Our affirmance is on the record as it now stands and does not prejudice Holsey's right to file a Rule 60(b) motion.  Since the record before the district court contained nothing refuting defendants' statement that no prison records reflect any disciplinary proceedings against Holsey during January 1980, the district court correctly accepted this statement and dismissed the claim